Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly or amended claims 11, 19, 26-30 and 32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally presented claims were directed to sealing apparatus having a sealing ring and a method for sealing an annular space between concentrically disposed members. Now applicant has provided a method of energizing a unitary sealing ring to seal an annular space between first and second concentrically disposed members, which is different than the method claimed before.
Furthermore the unitary sealing ring of group I (original claims) can be used in different configuration where other elements and not fluid pressure can energize the sealing ring to seal concentric members. So the sealing ring of group can be used by different methods. For examination purpose the original elected claims are being examined, which are claims 1, 9, 21-25 and 31.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11, 19, 26-30 and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 7/20/2020 have been fully considered but they are not persuasive. Applicants argument with regard to energizing of a unitary sealing ring is not persuasive since applicant is claiming apparatus in claims 1, 9 and 21-25, where method .
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is further noted that the examiner provided suggestion to applicants’ representative on or around 2/3/2021 but did not result in an agreement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (GB1068721A) in view of Brown (e.g. 3767215). 
Hall discloses a monolithic a unitary sealing ring having a convexly-shaped radial cross section and being energizable to seal an annular space between first and second concentrically disposed members (intended use, the sealing ring of Hall is capable of being placed between two concentric members), the unitary sealing apparatus ring comprising: a sealing ring defining oppositely inclined interior and exterior surfaces (e.g. 148 and 150, see figure below) each having a generally frusto-conical shape and defining opposing first and second edges (figure below), the interior surface having a first height and defining a first inclination angle, the exterior surface having a second height and defining a second inclination angle, the second height being equal to the first height (e.g. height B in figure below), the second inclination angle being wherein the unitary sealing ring is positioned in a de-energized state within an annular groove formed in one of the first and second concentrically disposed members adjacent the annular space; wherein, in the de-energized state, at least respective portions of the interior and exterior surfaces are disengaged from the first and second concentrically disposed members, respectively; and wherein the unitary sealing ring is energizable to seal the annular space between the first and second concentrically disposed members by: communicating a fluid pressure to the annular space on one side of the annular groove in which the unitary sealing ring is positioned; depressing the first convex surface of the unitary sealing ring using the fluid pressure communicated to the annular space on the one side of the annular groove; and expanding the at least respective portions of the interior and exterior surfaces into engagement with the first and second concentrically disposed members, respectively, using the depression of the convex surface (intended use or method limitation and given little or no patentable weigh when structure of apparatus is claimed, See MPEP 2113-2114). 

    PNG
    media_image1.png
    337
    450
    media_image1.png
    Greyscale

Hall discloses the invention as claimed above but fails to disclose a compression ring disposed within the annular groove on one side of the monolithic sealing ring, the compression ring defining a planar first surface adapted to engage the first convex surface of the sealing ring,  a back-up ring disposed within the annular groove on another side of the monolithic sealing ring, the back-up ring defining a concave second surface adapted to be engaged by the nose of the monolithic sealing ring. Brown discloses a sealing apparatus, comprising: first and second concentrically disposed members, a monolithic sealing ring having a convexly-shaped radial cross section and being energizable (e.g. that is the case since element 52 changes shape to be placed between 1st and 2nd concentric members) to seal an annular space between the first and second concentrically disposed members (intended use), the unitary monolithic sealing ring (52) placed between compression ring having a planar first surface adapted to engage the first convex surface of the sealing ring and back-up ring and a back-up ring having concave second surface adapted to be engaged by the nose of the monolithic sealing ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sealing 
Whit regard to method limitation “wherein the unitary monolithic sealing ring is energizable to seal the annular space between the first and second concentrically disposed members by: communicating a fluid pressure to the annular space on the one side of the annular groove in which the unitary monolithic sealing ring is positioned; depressing the first convex surface of the unitary sealing ring moving the compression ring relatively closer to the back-up ring using the fluid pressure communicated to the annular space on the one side of the annular groove to thereby depress the first convex surface of the monolithic sealing ring; and expanding the at least respective portions of the interior and exterior surfaces of the monolithic sealing ring into engagement with the first and second concentrically disposed members, respectively, using the depression of the convex surface”, the assembly of Hall and Brown are capable of energizing the sealing ring. See MPEP 2113-2114.
It is noted that when on curvature is fitted into another curvature, the curvature having concave surface is larger than the convex surface that is received in the concave surface (see reference of Brown or combination of Hall and Brown).
Claims 1, 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hall. It is noted that when on curvature is fitted into another curvature, the curvature having concave surface is larger than the convex surface that is received in the concave surface (see reference of Brown or combination of Brown and Hall).
Brown discloses a sealing apparatus, comprising: first and second concentrically disposed members (14 and 24), a monolithic sealing ring (52) having a convexly-shaped radial cross st and 2nd concentric members) to seal an annular space between the first and second concentrically disposed members (intended use), the unitary monolithic sealing ring (52) placed between compression ring having a planar first surface adapted to engage the first convex surface of the sealing ring and back-up ring and a back-up ring having concave second surface adapted to be engaged by the nose of the monolithic sealing ring. Brown teaches that the curvature of the back-up ring concave surface is larger than the nose curvature of the sealing ring (figure).
Brown discloses the invention as claimed above but fails to disclose the shape claimed in claim 1, (in short two angled surfaces 148 and 150, nose 142 and convex surface 146). Hall discloses that the ring member in figure 1 is made of single material (please review entire document of GB1068721A, see page 2, lines 60-65) so the entire structure in figure 1 is the monolithic sealing element with at least two angle surface, convex surface and nose having two incline surfaces surfaces and a convex surface (figures below). Hall further teaches to have 1st and 2nd widths (dotted lines) and first ratio of the first width to the second width is less than 1. The nose of the unitary sealing ring defines: oppositely first and second incline surfaces each having a general shape and defining opposing third and fourth angles, the respective fourth angle adjoining the respective first edges of the interior and exterior surfaces, the first surface defining a third angle, the second surface defining a fourth angle, the fourth  angle being oppositely from, and equal to, the third angle so that the convexlv-shaped radial cross section of the unitary sealing ring has the second width measured between the respective fourth edges of the first and second surfaces and a third width measured between the respective third edges of the first and second surfaces, the third width being equal than the second width; and a second convex surface (e.g. convex surface of the nose) adjoining the respective third edges of the first and second surfaces. The unitary 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sealing ring 52 of Brown to be placed by a sealing ring of Hall to provide sealing with pressure difference in system (e.g. Hall page 1 column 2, lines 1-90)

    PNG
    media_image2.png
    530
    740
    media_image2.png
    Greyscale

It is noted that when on curvature is fitted into another curvature, the curvature having concave surface is larger than the convex surface that is received in the concave surface (see reference of Brown or combination of Brown and Hall).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Brown and further in view of Pisasale (US. 10539238). This applies when applicant interprets that hall teaches the seal ring made by 1 only.
Hall discloses the invention as claimed above but fails to disclose oppositely inclined the first and second, a third angle of inclination for the first surface, a forth angle of inclination for the second surface, the forth angle being oppositely inclined equal to the third angle, a third width measured between first and second incline surfaces, the third width being smaller than the second width. Pisasale teaches similar structure at the nose as Hall reference (figure 9) and then also teaches oppositely inclined the first and second, a third angle of inclination for the first surface, a forth angle of inclination for the second surface, the forth angle being oppositely inclined equal to the third angle, a third width measured between first and second incline surfaces, the third width being smaller than the second width (figure 12, see below, it is also noted that the reference of Pisasale states that the structure of the embodiments are interchangeable, the surface 76 can be formed as a convex structure or the incline surfaces can be applied to figure 9, see entire reference and this was discussed in interview with applicants representative). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the unitary sealing ring of Hall with oppositely incline first and second surfaces with angle relationship and width relationship as taught by Pisasale, since having multiple incline surfaces as shown in figure 12 and having incline surface with straight surface as shown in figure 9 is considered to be art equivalent and also interchangeable features (see reference of Pisasale).


    PNG
    media_image3.png
    275
    207
    media_image3.png
    Greyscale


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Brown. It is noted that Hall already teaches to have the first width is smaller than the second width.
Hall and Brown discloses the claimed invention except that a first width ratio between the first width and the second width ranges from 0.75 to 0.95.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first ration as claimed by applicant as a matter of design choice. Furthermore choosing a particular width provides predictable result on what size concentric members are to be sealed.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Hall.
Brown and Hall disclose the claimed invention except that a first width ratio between the first width and the second width ranges from 0.75 to 0.95.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hall and Brown and further in view of Pisasale. 
Hall discloses the claimed invention except that a first width ratio between the first width and the second width ranges from 0.75 to 0.95.  Pisasale discloses width ratio in general that covers 0-100 (column 9, lines 15-31). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first ratio of Hall to be in the range of 0.75 to 0.95 as taught by Pisasale, to provide sealing in different configurations, such as size or shape or etc. Furthermore choosing a particular width provides predictable result on what size concentric members are to be sealed.
Claim 22-25 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, Brown and Pisasale as applied to claims 9 and 21. It is noted that Hall already teaches to have the first width is smaller than the second width and first radii being larger than the second radii (nose having smaller radii then the surface 146). It is further noted that Pisasale teaches to have the third or fourth inclination angle to be smaller than the first and second inclination angle.
Hall, Brown and Pisasale disclose the claimed invention except that a second ratio between inclinations angles ranges from 8 to 10.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 
Hall, Brown and Pisasale disclose the claimed invention except that a second ratio between inclinations angles ranges from 8 to 10.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first ration as claimed by applicant as a matter of design choice. Furthermore choosing a particular width provides predictable result on what size concentric members are to be sealed.
Hall, Brown and Pisasale disclose the claimed invention except that a third ratio ranges from 0.5 to 0.7.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first ration as claimed by applicant as a matter of design choice. Furthermore choosing a particular radius 
Hall, Brown and Pisasale disclose the claimed invention except that a forth ratio ranges from 0.45 to 0.65.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a forth ratio as claimed by applicant as a matter of design choice. Furthermore choosing a particular radius provides predictable result on what size concentric members are to be sealed and what type of environment.
Hall, Brown and Pisasale disclose the claimed invention except that a fifth ratio ranges from 0.55 to 0.75.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a forth ratio as claimed by applicant as a matter of design choice. Furthermore choosing a particular radius provides predictable result on what size concentric members are to be sealed and what type of environment.
In conclusion the ranges of the ratios provides practicable result of what size seal element is required to seal a particular size gap between first and second concentric members under different pressures.
Claim 22-25 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Hall as applied to claims 9 and 21. It is noted that Hall teaches ratio just not the range as provide in claims. 
Brown and Hall disclose the claimed invention except that a second ratio between inclinations angles ranges from 8 to 10.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first ration as claimed by applicant as a matter of design choice. Furthermore choosing a particular width provides predictable result on what size concentric members are to be sealed.
Brown and Hall disclose the claimed invention except that a second ratio between inclinations angles ranges from 8 to 10.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a first ration as claimed by applicant as a matter of design choice. Furthermore choosing a particular width provides predictable result on what size concentric members are to be sealed.
Brown and Hall disclose the claimed invention except that a third ratio ranges from 0.5 to 0.7.  Discovering an optimum range of a result effective variable involves only routine skill in 
Brown and Hall disclose discloses the claimed invention except that a forth ratio ranges from 0.45 to 0.65.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a forth ratio as claimed by applicant as a matter of design choice. Furthermore choosing a particular radius provides predictable result on what size concentric members are to be sealed and what type of environment.
Brown and Hall disclose the claimed invention except that a fifth ratio ranges from 0.55 to 0.75.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a forth ratio as claimed by applicant as a matter of design choice. Furthermore choosing a particular radius provides 
In conclusion the ranges of the ratios provides practicable result of what size seal element is required to seal a particular size gap between first and second concentric members under different pressures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/VISHAL A PATEL/Primary Examiner, Art Unit 3675